Exhibit 10.3

EXECUTION COPY

AMENDMENT NUMBER ONE

TO THE

UPS SAVINGS PLAN

AMENDMENT AND RESTATEMENT

EFFECTIVE AS OF DECEMBER 31, 2008

WHEREAS, United Parcel Service of America, Inc. (the “Company”) and its
affiliated corporations maintain the UPS Savings Plan (the “Plan”) amended and
restated effective as of December 31, 2008;

WHEREAS, the Board of Directors of the Company reserved the right in
Section 14.1 of the Plan to amend, modify or change the Plan from time to time;
and

WHEREAS, this amendment to the Plan is adopted to suspend the SavingsPLUS
Contribution effective for pre-tax contributions and Roth contributions made
after January 31, 2009.

NOW THEREFORE, pursuant to the authority vested in the Board of Directors of
United Parcel Service of America, Inc. by Section 14.1 of the UPS Savings Plan,
such plan is hereby amended, effective January 31, 2009, by amending
Section 4.1, SavingsPLUS Contribution, to insert a new paragraph (e) at the end
of such Section, as follows:

(e) Suspension of SavingsPLUS Contributions. Effective January 31, 2009, the
SavingsPLUS Contribution is suspended indefinitely. There shall be No
SavingsPLUS Contribution made with respect to Pre-Tax Contributions made after
January 31, 2009 and the SavingsPLUS Contribution made with respect to Pre-Tax
Contributions made before February 1, 2009 shall not be based on Eligible
Compensation paid on or after February 1, 2009. No SavingsPLUS Contribution will
be made with respect to Catch-up Contributions recharacterized as Pre-Tax
Contributions for Plan Years following 2008. The SavingsPLUS Contribution
attributable to Pre-Tax Contributions made on or after January 1, 2009 and prior
to February 1, 2009 shall be made to the Plan in accordance with Section 4.3.

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action taken by its Board of Directors has caused this
Amendment Number One to be adopted.

 

ATTEST:     UNITED PARCEL SERVICE OF AMERICA, INC.

 

/s/ Teri P. McClure

   

/s/ D. Scott Davis

Teri P. McClure     Scott Davis Secretary     Chairman Date: January 26, 2009  
 

Date: January 26, 2009



--------------------------------------------------------------------------------

Execution Copy

AMENDMENT NUMBER TWO

TO THE

UPS SAVINGS PLAN

AMENDMENT AND RESTATEMENT

EFFECTIVE AS OF DECEMBER 31, 2008

WHEREAS, United Parcel Service of America, Inc. (the “Company”) and its
affiliated corporations maintain the UPS Savings Plan (the “Plan”) amended and
restated effective as of December 31, 2008;

WHEREAS, the Board of Directors of the Company reserved the right in
Section 14.1 of the Plan to amend, modify or change the Plan from time to time;

WHEREAS, the Plan was amended and restated effective December 31, 2008 to merge
the UPS Qualified Stock Ownership Plan (“QSOP”) into the Plan and provide for
other general Plan revisions; and

WHEREAS, the Board of Directors of United Parcel Service of America, Inc.
desires to further amend the Plan to (i) clarify the hierarchy of investment
options when distribution are made from the Plan, (ii) clarify that periodic
installment payments, hardship loans and hardship withdrawals are not available
from either the UPS Stock Fund or the Self-Managed Account, (iii) clarify the
procedures for account distribution and deferral after termination of employment
(iv) add a hardship withdrawal option due to federal tax levy, (v) revise
several provisions in anticipation of a favorable determination letter
application, and (vi) revise several provisions for changes in Puerto Rico law.

NOW THEREFORE, pursuant to the authority vested in the Board of Directors of
United Parcel Service of America, Inc. by Section 14.1 of the UPS Savings Plan
(“Plan”), the Plan is hereby amended as follows:

1. Section 1.19, Eligible Compensation, is hereby amended, effective January 1,
2009, to insert a new paragraph at the end of such Section, as follows:

Effective January 1, 2009, a Participant receiving a differential wage payment
(as described in Section 414(u)(12) of the Code) shall be treated as an employee
of the Employer making the differential wage payment for purposes of this Plan
and the differential wage payment shall be treated as Eligible Compensation.

2. Section 1.30, Fair Market Value, is hereby amended, effective November 9,
2009, to read as follows:

Section 1.30 Fair Market Value - means:

(a) for any asset other than UPS Stock, the fair market value of that asset as
determined by the Trustee holding the asset,

(b) For UPS Stock

 

1



--------------------------------------------------------------------------------

(1) For any purpose other than determining the value of UPS Stock upon
liquidation, the fair market value of a share of the Class B common stock of
United Parcel Service, Inc. (“Class B Stock”), as determined in accordance with
the following provisions:

(i) if shares of Class B Stock are listed on any established stock exchange or a
national market system, the reported closing price for a share of Class B Stock
as reported by such stock exchange or national market system with respect to its
normal trading session or such other source as the Board deems reliable; or

(ii) if shares of Class B Stock are not listed on any established stock exchange
or a national market system, the fair market value of a share of Class B Stock
as determined by the Board in its sole and absolute discretion.

(2) For purposes of determining the value of UPS Stock upon liquidation on any
trading day,

(i) If the UPS Stock is liquidated at a time when shares of Class B Stock are
listed on any established stock exchange or a national market system, the
average sales price of the UPS Stock sold by the Plan on that day; or

(ii) If the UPS Stock is liquidated at a time when shares of Class B Stock are
not listed on any established stock exchange or a national market system, the
fair market value of a share of Class B Stock as determined by the Board in its
sole and absolute discretion.

3. Section 3.1(d), Puerto Rico, is hereby amended, effective January 1, 2009, to
read as follows:

(d) Puerto Rico. Subject to the rules and limitations in this Section 3.1(d) and
in Article 5, except as otherwise provided, each Participant who is an Eligible
Employee and who is treated by an Employer as a Puerto Rico tax resident
(“Puerto Rico Employee”) may make the following contributions:

(1) Pre-Tax Contributions through authorizing the pre-tax payroll deduction of:

(i) from 1% to 35% (in 1% increments) of his or her Puerto Rico Eligible
Compensation for each pay period;

(ii) 1% to 100%, in 1% increments, of his or her half month bonus;

(iii) 1% to 100%, in 1% increments, of his or her discretionary days pay off.

Notwithstanding the forgoing, effective January 1, 2008, a Puerto Rico
Participant may not contribute Pre-Tax Contributions under this

 

2



--------------------------------------------------------------------------------

Section 3.1(d)(1) in excess of the following (as adjusted by Puerto Rico law):

 

Plan Year

   Contribution Limit

2008

   $ 8,000

2009 and 2010

   $ 9,000

2011 and 2012

   $ 10,000

2013 and beyond

   $ 12,000

(2) Effective August 22, 2007, each Puerto Rico Participant who will attain age
50 or older before the close of the Plan Year shall be eligible to make Catch-Up
Contributions in 1% increments from 1% to 10% of his or her Puerto Rico Eligible
Compensation in accordance with, and subject to the limitations of Puerto Rico
law. Catch-Up Contributions shall be treated as Pre-Tax Contributions for
purposes of Sections 3.5, 3.6, 3.7, 6.2 and Article VII. Catch-Up Contributions
shall be credited to a Puerto Rico Participant’s Pre-Tax Contribution Account
unless the Committee determines that such contributions (and investment gains or
losses on such contributions) should be credited to a separate subaccount.

(3) Each Puerto Rico Employee who has an Employment Commencement Date,
Reemployment Commencement Date, or otherwise becomes eligible to participate or
resumes eligibility to participate on or after January 1, 2008, shall be subject
to the deemed Pre-Tax Contribution election provisions of Section 3.1(b), Deemed
Election based on his or her Puerto Rico Eligible Compensation.

An election under this Section 3.1 must be made via VRU or in accordance with
such other procedures prescribed by the Committee or its designee. A Participant
may make an election to begin making Pre-Tax Contributions on any business day
that coincides with or follows the date he or she becomes a Participant. A
Participant’s initial payroll deduction contribution election will be effective
for the first pay period beginning after his or her election is processed and
will continue while the Participant is an Eligible Employee until the
Participant changes his or her election in accordance with Section 3.4 or
suspends his or her contributions in accordance with Section 3.5.

The Committee has the right at any time unilaterally to reduce prospectively the
amount or percentage of Pre-Tax Contributions elected by any Participant who is
a Highly Compensated Employee or by all Highly Compensated Employees as a group
if it determines that reduction is appropriate in light of the limitations under
Section 5.4.

4. Section 4.1(a)(1)(iii) is hereby amended, effective December 31, 2008, to
read as follows:

(iii) For each Employer Company listed in Appendix 4.1(a)(1)(C),

(A) For each Participant with an Employment Commencement Date prior to
January 1, 2008, 100% of his or her Pre-Tax Contributions that do not exceed 3%
of his or her Eligible Compensation for such Plan Year, and

 

3



--------------------------------------------------------------------------------

(B) For each Participant with an Employment Commencement Date or Reemployment
Commencement Date on or after January 1, 2008 or who is transferred from
ineligible to Eligible Employee status on or after January 1, 2008, 100% of his
or her Pre-Tax Contributions that do not exceed 3  1/2% of his or her Eligible
Compensation for such Plan Year;

5. Section 4.1(a)(1)(v) is hereby amended, effective December 31, 2008, to read
as follows:

(v) For each Employer Company listed in Appendix 4.1(a)(1)(E),

(A) For each Participant with an Employment Commencement Date prior to
January 1, 2008, 50% of his or her Pre-Tax Contributions that do not exceed 7%
of his or her Eligible Compensation for such Plan Year, and

(B) For each Participant with an Employment Commencement Date or Reemployment
Commencement Date on or after January 1, 2008 or is transferred from ineligible
to Eligible Employee status on or after January 1, 2008, 100% of his or her
Pre-Tax Contributions that do not exceed 3  1/2% of his or her Eligible
Compensation for such Plan Year;

6. Section 5.4(d)(1), Refund of Excess Contributions, is hereby amended,
effective January 1, 2009, to read as follows:

(1) Refund of Excess Contributions. Excess Contributions (adjusted for
investment gain or loss) will be refunded no later than the last day of the
immediately following Plan Year to Highly Compensated Employees on whose behalf
the Excess Contributions were made. Refunds will be made on the basis of the
amount of Pre-Tax Contributions for such Plan Year starting with the Highly
Compensated Employee with the greatest dollar amount of Pre-Tax Contributions,
first from his or her unmatched Pre-Tax Contributions and thereafter from his or
her Pre-Tax Contributions that are matched, and such refunds will be made first
pro-rata from Investment Options other than the UPS Stock Fund and then, if
necessary, from the UPS Stock Fund. The Excess Contributions that would
otherwise be refunded will be reduced (in accordance with the Code § 401(k)
regulations) by any refund made to the Highly Compensated Employee under
Section 5.3. In the case of a Highly Compensated Employee who is an eligible
employee in more than one plan of an Affiliate to which elective contributions
are made, the amount of the Excess Contributions refunded to the Highly
Compensated Employee for any Plan Year must not exceed the amount of his or her
Pre-Tax Contributions actually contributed to the Plan for the Plan Year.

7. The second sentence of Sections 5.4(d)(2) and 5.5(d)(2), both entitled
Determination of Investment Gain or Loss, are hereby amended, effective
January 1, 2006, by deleting the phrase “effective only for the 2006 Plan Year”
and inserting in its place the phrase “effective only for the 2006 and 2007 Plan
Years”.

8. Section 5.5(d)(1), Distribution or Forfeiture of Excess Aggregate
Contributions, is hereby amended, effective January 1, 2009, to read as follows:

(1) Distribution or Forfeiture of Excess Aggregate Contributions.

 

4



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Plan, Excess Aggregate Contributions
made for any Plan Year (adjusted for investment gains and losses) will be
distributed from the Accounts of Highly Compensated Employees no later than the
last day of the immediately following Plan Year.

The Excess Aggregate Contributions will be distributed on behalf of each Highly
Compensated Employee, starting with the Highly Compensated Employee who has the
largest sum of those contributions and ending when the Excess Aggregate
Contributions are distributed. The Excess Aggregate Contributions will first be
reduced by distributing After-Tax Contributions and then by distributing
SavingsPLUS Contributions and such distributions will be made first pro-rata
from Investment Options other than the UPS Stock Fund and then, if necessary,
from the UPS Stock Fund.

In the case of a Highly Compensated Employee who is an eligible employee in more
than one plan of an Affiliate to which employee and matching contributions are
made, the amount of the Excess Aggregate Contributions refunded to the Highly
Compensated Employee for any Plan Year must not exceed the amount of his or her
After-Tax Contributions and SavingsPLUS Contributions actually contributed to
the Plan for the Plan Year.

9. Section 5.5(c)(1) is hereby amended, effective January 1, 2002, to read as
follows:

(1) For Plan Years beginning on or after January 1, 2002, the multiple use test
described in Treas. Reg. 1.401(m)-2 and Section 5.5(c)(2) below shall not apply.

10. The first paragraph of Section 7.2(a), Investment Election, and Section 7.3,
Investment Allocation of Future Contributions, are hereby amended, by inserting
the following sentence at the end of such paragraph and Section:

Notwithstanding the forgoing, contributions may not be invested directly in the
Self-Managed Account; however, a Participant may direct the transfer of
contributions and other amounts invested in another Investment Option into the
Self-Managed Account pursuant to Section 7.4.

11. Section 7.4, Transfer of Account Balances Between Investment Options, is
hereby amended, effective November 9, 2009, to read as follows:

Section 7.4 Transfer of Account Balances Between Investment Options.

(a) General. Each Participant may elect to transfer the balances in his or her
Account among the Investment Options at any time. Such election shall be made
via the VRU, or in accordance with such other procedures as shall be prescribed
by the Committee or its designee from time to time, and shall be effective as
soon as practicable following receipt thereof, subject to limitations, if any,
of the investment vehicles selected. If a transfer authorization does not result
in the allocation of one hundred percent (100%) of the Participant’s Account or
if it is incorrect in any

 

5



--------------------------------------------------------------------------------

other respect, the transfer authorization will not be processed by the Committee
or its designee and the prior investment allocation will continue in effect.
Notwithstanding anything to the contrary in this subparagraph, amounts credited
to any subaccount must remain credited to that subaccount until distribution
from the Plan, unless the Committee determines that such contributions (and
investment gains or losses on such contributions) should be credited to a
different subaccount.

(b) Self-Managed Account Transfers. A Participant’s initial transfer into the
Self-Managed Account must equal or exceed $2,500. Any subsequent transfer into
the Self-Managed Account must equal or exceed $1,000. A transfer to the
Self-Managed Account shall be permitted only if a Participant has $500 or more
invested in Investment Options, other than the Self-Managed Account, immediately
following such transfer. A Participant may not transfer any portion of the Roth
Contribution Account into a Self-Managed Account.

12. Section 7.10, Voting and Tender Rights of UPS Shares, is hereby amended,
effective December 31, 2008, to delete the phrase “Section 7.1(b)(4)” and
replace it with the phrase “Section 7.1(b)(3)”.

13. Sections 9.2 through Section 9.4 are hereby amended, effective December 31,
2008, to read as follows:

Section 9.2 Request for Distribution upon Severance from Employment. A
Participant who has a Severance from Employment may request a distribution of
his or her Account in one of the distribution forms described in Section 9.5.
Following such request, payment of the Account will begin as soon as practicable
(but, generally, no earlier than thirty (30) days) after his or her request for
payment.

Unless the Participant otherwise elects or the Participant’s consent is not
required under this Section 9.2, payment of a Participant’s Account will be made
no later than the sixtieth (60 th) day after the close of the Plan Year in which
the latest of the following events occurs:

(a) the date on which the Participant attains age sixty-two (62), which is the
normal retirement age under the Plan; or

(b) the Participant has a Severance from Employment.

A Participant’s consent to distribution is not required if the value of his or
her Account is less than $1,000, and a cash lump sum distribution will
automatically be made to such a Participant as soon as practicable following his
or her Severance from Employment, without his or her consent.

Section 9.3 Automatic Deferral of Payment. A Participant who does not request a
distribution of his or her Account under Section 9.2 (other than a Participant
whose consent is not required) will be deemed to have elected to defer payment
of his or her Account (which deemed election will be in lieu of a written

 

6



--------------------------------------------------------------------------------

election that conforms to the requirements of Code § 401(a)(14) and regulations
promulgated thereunder) until the earlier of:

(a) the date of such Participant’s death, or

(b) the later of (1) the date such Participant attains age seventy and one-half
(70 1/2) or (2) his or her Severance from Employment.

Such date is referred to as the “Latest Deferral Date”.

If the Latest Deferral Date occurs prior to January 1, 2010, any amount
remaining in the Account on the Latest Deferral Date (including amounts invested
in the Self-Managed Account and the UPS Stock Fund) shall be paid in a cash lump
sum as soon as administratively practicable following the Latest Deferral Date.

If the Latest Deferral Date occurs on or after January 1, 2010 as a result of
the Participant’s death, any amount remaining in the Account on such date
(including amounts invested in the Self-Managed Account and the UPS Stock Fund)
shall be paid in a cash lump sum as soon as administratively practicable
following such date.

If the Latest Deferral Date occurs on or after January 1, 2010, for a reason
other than the Participant’s death and the Participant has not received a
distribution from the Plan that will satisfy the requirements of Code §
401(a)(9) for such year, a minimum distribution that conforms to Section 9.4
shall automatically be made from the Plan.

Section 9.4 Required Beginning Date under Code § 401(a)(9).

Notwithstanding any contrary Plan provision, for Plan Years beginning on or
after January 1, 1997 a Participant’s Account will be paid to him or her no
later than April 1 of the calendar year following (a) the calendar year in which
he or she reaches age seventy and one-half (70 1/2) or (b) if later, for a
Participant who is not a five percent (5%) owner (as defined in Code § 416), the
calendar year in which he or she has a Severance from Employment.

Effective January 1, 2003, distributions under Article IX shall conform to the
minimum distribution requirements of Code § 401(a)(9) in accordance with
Appendix 9.4 to the Plan and the Code § 401(a)(9) Regulations that were
published in the Federal Register on April 17, 2002. However, the provisions of
Appendix 9.4 shall not be interpreted to defer a payment that would otherwise be
made under Article IX or to permit installment distributions that would not be
permissible under Section 9.5(b).

Effective January 1, 2010, distributions under Article IX shall conform to the
minimum distribution requirements of Code § 401(a)(9) in accordance with
Appendix 9.4. The distribution required by Code § 401(a)(9) may, at the election
of the Participant or Beneficiary, be the minimum distribution required by Code
§ 401(a)(9). If a Participant or Beneficiary is required to receive a minimum
distribution for a Plan Year but such Participant or Beneficiary does not
provide the information required to determine the exact amount of such
distribution, the

 

7



--------------------------------------------------------------------------------

Committee will establish procedures for completing distributions required by
Code § 401(a)(9).

14. Section 9.5(b), Special Installment Option, is hereby amended, effective
December 31, 2008, to read as follows:

(b) Special Installment Option. A Participant who has a Severance from
Employment shall be eligible to receive all or a portion of his or her Account
in the form of a monthly installment distribution only if (1) he or she has at
the time monthly installment payments commence at least twenty-thousand dollars
($20,000) credited to his or her Account, excluding any amounts that are
invested in a Self-Managed Account or the UPS Stock Fund and (2) has an account
established at a financial institution that can accept wire transfers of monthly
installment payments. A Participant shall select in accordance with procedures
prescribed by the Committee or its designee the number of monthly installment
payments that he or she wants to receive; provided, however, a Participant must
select a minimum of twelve (12) monthly installment payments and each monthly
installment payment must be at least fifty dollars ($50). Each monthly
installment payment shall be equal to the balance credited to the Participant’s
Account (excluding any amounts which are invested in a Self-Managed Account or
the UPS Stock Fund) as of the last business day of the month prior to the date
of payment divided by the number of then remaining installment payments. Only
the spouse of a Participant may, as Beneficiary, elect to continue to receive
monthly installment payments following the death of the Participant; any other
Beneficiary shall receive the balance of the Participant’s Account in a lump sum
payment in accordance with Section 9.6(d).

Notwithstanding any other provision, (i) if the amount of a monthly installment
becomes less than fifty dollars ($50), installment payments will cease
immediately and no further payments will be made from the Account until the
Participant (or a deceased Participant’s spouse) requests a lump sum
distribution and (ii) any balance remaining in a Participant’s Account upon his
or her seventieth (70th) birthday shall be paid out in a cash lump sum in
accordance with Section 9.3.

A Participant (or spouse of a deceased Participant) who begins receiving
installment payments may elect to terminate such installments at any time, and
make a new election of monthly installments at any time, provided the
requirements of this Section 9.5(b) are independently satisfied with respect to
each such new election.

Prior to January 1, 2007, monthly installment distributions were available if,
in addition to (1) and (2) above, the Participant had a Severance from
Employment on or after attaining age fifty-five (55) and completing at least ten
(10) years of service (as described in Section 1.39), from his or her Employment
Commencement Date or most recent Reemployment Commencement Date with such
employer.

 

8



--------------------------------------------------------------------------------

15. Section 9.5, Distribution Form, is hereby amended, effective December 31,
2008, by inserting a new Section 9.5(c), Source of Distribution, at the end of
such Section, to read as follows:

(c) Source of Distribution. Distributions shall be made in accordance with
procedures established by the Committee and, unless otherwise requested by the
Participant, shall be made first from that portion of his or her Account other
than the Self-Managed Account or the UPS Stock Fund, second from the UPS Stock
Fund and third from the Self-Managed Account.

16. Section 9.8(c), Hardship Withdrawals, is hereby amended, effective
January 1, 2010, to read as follows:

(c) Hardship Withdrawals. Prior to age fifty-nine and one-half (59  1/2), a
Participant may withdraw any portion of his or her Pre-Tax Contribution Account
or, if applicable, any subaccount for pre-tax contributions under a Merged
Account (other than earnings on the Pre-Tax Contributions or pre-tax
contributions under a Merged Plan held in the respective subaccount) in the
event of financial hardship and a hardship withdrawal will be granted if, and to
the extent that, the Committee determines that the withdrawal is “necessary” to
satisfy an “immediate and heavy financial need” as determined in accordance with
this Section 9.8(c). Amounts invested in the UPS Stock Fund shall not be
available for hardship withdrawal.

(1) Financial Need. An “immediate and heavy financial need” means one or more of
the following:

(i) expenses for unreimbursed medical care described in Code § 213(d) incurred
by the Participant, the Participant’s spouse or dependents (as defined in Code §
152, without regard to Code §§ 152(b)(1), 152(b)(2) and 152(d)(1)(B)) and
amounts necessary for those individuals to obtain the medical care,

(ii) the purchase of a principal residence for the Participant (excluding
mortgage payments),

(iii) the payment of tuition and related educational fees, including room and
board, for the next twelve (12) months of post secondary education for the
Participant or the Participant’s spouse, children or dependents (as defined in
Code § 152, without regard to Code §§ 152(b)(1), 152(b)(2) and 152(d)(1)(B)),

(iv) the prevention of the eviction of the Participant from his or her principal
residence or the foreclosure on the mortgage of the Participant’s principal
residence,

(v) payment for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code § 152, without regard
to Code § 152(d)(1)(B)),

 

9



--------------------------------------------------------------------------------

(vi) expenses for the repair or damage to the Participant’s principal residence
that qualify for the casualty deduction under Code § 165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income), or

(vii) the satisfaction of a federal tax levy on the Account of the Participant
under the Plan pursuant to Code § 6331.

(2) Withdrawal Necessary to Satisfy Need. A hardship withdrawal will be deemed
to be “necessary” to satisfy a financial need only if both of the following
conditions are satisfied:

(i) The withdrawal will not exceed the amount of the need and any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the withdrawal.

(ii) The Participant has obtained all distributions and withdrawals (other than
hardship withdrawals) from any employee stock ownership plan under Code §
404(k), and all nontaxable loans currently available from all plans maintained
by the Affiliates. However, a Participant will not be required to obtain a loan
if the effect of the loan would be to increase the amount of the need.

(3) Suspension of Contributions and Adjusted Limits. If any portion of the
hardship withdrawal comes from the Participant’s Pre-Tax Contribution Account,
the following restrictions apply to the extent applicable:

(i) For the six (6) month period following the date of the withdrawal, the
Participant cannot make any Pre Tax Contributions or After Tax Contributions
under this Plan or elective deferrals or employee contributions under any other
plans maintained by the Employer and any of its Affiliates. For this purpose,
“other plans” means all qualified and nonqualified plans of deferred
compensation, including a stock option, stock purchase or other similar plan,
but excluding a health or welfare benefit plan (even if it is part of a
cafeteria plan described in Code § 125). With respect to a hardship withdrawal
made before January 1, 2003, this provision shall be applied by substituting
“12-month period” for “6-month period.”

(ii) For hardship withdrawals made before January 1, 2003, for the calendar year
immediately following the calendar year in which the withdrawal occurs, the
Participant’s Pre Tax Contributions under this Plan and elective deferrals under
all other plans maintained by the Affiliates cannot exceed the dollar limitation
under Code § 402(g) for that calendar year (as described in Section 5.3) reduced
by the amount of the Participant’s Pre Tax

 

10



--------------------------------------------------------------------------------

Contributions and elective deferrals under those other plans for the calendar
year in which the withdrawal occurs.

(4) Procedures. Any hardship withdrawal election must describe in detail the
nature of the hardship and the amount needed as a result of the hardship and
must include any additional information that the Committee requests consistent
with this Section 9.8(c), including but not limited to, personal financial
records.

(5) Special Rules related to Federal Tax Levy Hardship Withdrawals.
Notwithstanding any other contrary provision of this § 9.8, the following
special rules shall apply only to a federal tax levy hardship withdrawal
described in § 9.8(c)(1)(vii):

(i) either the Participant, the Internal Revenue Service or an individual with
authority to act on behalf of the Internal Revenue Service may request such a
withdrawal at any time (including anytime after the Participant reaches age
fifty-nine and one-half (59  1/2),

(ii) in addition to the Pre-Tax Contribution Account available under the first
paragraph of this Section 9.8, the request may also apply to all, or any
portion, of a Participant’s After-Tax Contribution Account, Rollover
Contribution Account and SavingsPLUS Account (including the Self-Managed Account
and the UPS Stock Fund),

(iii) the hardship distribution shall be made directly to the U. S. Treasury or
other entity specifically identified in the federal tax levy.

Finally, the hardship withdrawal rules in this Section 9.8(c)(1)(i) through
(vi) are intended to satisfy the safe harbor requirements in the Code § 401(k)
regulations, and the Committee has the power to implement written procedures to
modify these rules and to adopt additional rules to the extent permissible under
those regulations.

17. Section 9.13, Eligible Rollover Distribution, is hereby amended, effective
January 1, 2008, to read as follows:

Section 9.13 Eligible Rollover Distribution.

(a) General. Notwithstanding any provision of this Plan to the contrary that
would otherwise limit a Distributee’s election under this Section 9.13, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution of two
hundred dollars ($200) or more transferred to an Eligible Retirement Plan or to
an individual retirement plan described in Code § 408A (a “Roth IRA”) specified
by the Distributee in a Direct Rollover.

 

11



--------------------------------------------------------------------------------

(b) Definitions.

(1) Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:

(i) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s Beneficiary, or for a specified period
of ten (10) years or more;

(ii) any distribution to the extent that distribution is required under Code §
401(a)(9);

(iii) any distribution of Pre-Tax Contributions or pre-tax contributions under a
Merged Account pursuant to Section 9.8(c) on account of hardship; and

(iv) effective for distributions made before January 1, 2002, the portion of any
distribution that is not includible in gross income.

Effective for distributions made after December 31, 2001, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion which consists of after-tax
contributions may be paid only to an individual retirement annuity described in
Code § 408(a) or Code § 408(b), to a Roth IRA or to a qualified defined
contribution plan described in Code § 401(a) or 403(a) or an annuity contract
described in Code § 403(b) that agrees to account separately for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such portion
which is not so includible.

Effective for Plan Years beginning on or after January 1, 2007, after-tax
employee contributions may be paid to an annuity contract described in Code §
403(b) that agrees to account separately for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such portion which is not so includible.

(2) Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Code § 408(a), an individual retirement annuity
described in Code § 408(b), an annuity plan described in Code § 403(a), a
qualified trust described in Code § 401(a) and, effective for distributions made
after December 31, 2001, an annuity contract described in Code § 403(b) or an
eligible plan under Code §

 

12



--------------------------------------------------------------------------------

457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan in order to be an Eligible Retirement Plan. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code § 414(p).

(3) Distributee. A Distributee includes the Participant, the Participant’s
surviving spouse and the Participant’s spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code §
414(p).

(4) Direct Rollover. A Direct Rollover is a payment by this Plan to the Eligible
Retirement Plan specified by the Distributee.

(5) Additional Limitations. Notwithstanding the foregoing,

(i) if the Distributee elects to have his or her Eligible Rollover Distribution
paid in part to him or her and paid in part as a Direct Rollover, the Direct
Rollover must be in an amount of two hundred dollars ($200) or more; and

(ii) a Direct Rollover to more than one Eligible Retirement Plan will not be
permitted.

(6) Nonspouse Beneficiary Direct Rollover. Effective January 1, 2007, a
Beneficiary who is not (i) the Participant’s surviving spouse or (ii) the
Participant’s spouse or former spouse designated as an alternate payee under a
qualified domestic relations order, as defined in Code § 414(p), may elect, at
the time and in the manner prescribed by the Committee to have any portion of
his or her distribution from the Plan paid in a direct trustee-to-trustee
transfer to an individual retirement account described in Code § 408(a) or an
individual retirement annuity described in Code § 408(b), or effective
January 1, 2008, a Roth IRA, each of which is established for the purpose of
receiving such distribution on behalf of such Beneficiary and is treated as an
inherited individual retirement account or individual retirement annuity (within
the meaning of Code § 408(d)(3)(C)) for purposes of Code § 402(c)(11) (each, an
“Inherited IRA”). The minimum distribution rules of Code § 401(a)(9) as
described in Section 9.4 shall apply for purposes of determining the amount of
the distribution that may be transferred to the Inherited IRA.

18. The first sentence of Section 10.1(a), Hardship Loans, is hereby amended,
effective December 31, 2008, to read as follows:

Hardship loans from a person’s Account under this Plan are available in
accordance with this Section 10.1; provided, however, that the portion of a
person’s Account allocated to his or her SavingsPLUS Account, Roth

 

13



--------------------------------------------------------------------------------

Contributions Account or invested in the Self-Managed Account or UPS Stock Fund
shall not be available for hardship loans.

19. Section 10.1(c)(3)(i) is hereby amended, effective December 31, 2008, to
read as follows:

(i) Fifty percent (50%) of that person’s vested portion of his or her Account
(excluding any amounts in such person’s SavingsPLUS Account, Roth Contribution
Account, Self-Managed Account, UPS Stock Fund and subject to any special consent
requirements under Appendix 14.3) at the time the loan is made, or:

20. Section 10.1(c)(6)(i) is hereby amended, effective December 31, 2008, to
read as follows:

(i) Any loan made to a Participant or Beneficiary under this Section 10.1 shall
be secured by an amount equal to the lesser of (A) the outstanding principal and
interest due under such loan or (B) fifty percent (50%) of his or her total
vested interest in his or her Account (excluding any amounts in such person’s
SavingsPLUS Account or Roth Contribution Account).

21. Article XII, Expenses, is hereby amended, to read as follows:

All reasonable and proper expenses of the Plan and the Trust Funds (within the
meaning of ERISA § 403(c)(1) and § 404(a)(1)(A)), including (1) the compensation
of each Investment Manager and the Trustees, (2) the expenses related to the
Plan’s administration and (3) any taxes that may be levied or assessed against
the Trustees on account of the Trust Funds will be paid from the Trust Funds,
unless the payment of the expense would constitute a “prohibited transaction”
within the meaning of ERISA § 406 or Code § 4975. Charges for processing
distributions, rollovers and loans (“Distribution Expenses”) will be allocated
directly to the Account of each Participant or Beneficiary who has requested a
distribution, rollover or loan. The charges for Distribution Expenses shall be
established by the Committee from time to time and may vary depending on the
type of distribution, rollover or loan requested by the Participant or
Beneficiary. All expenses (other than Distribution Expenses) shall be paid from
forfeitures or to the extent forfeitures are insufficient, shall be allocated
among all of the Accounts on a per capita basis. The Employer Companies,
however, will have the right to pay all or any part of any expenses and to be
reimbursed from the Trust Funds for any expenses paid by them that are properly
payable from the Trust Funds. Any expenses that cannot be paid from the Trust
Funds will be paid by the Employer Companies.

22. Section 15.9, USERRA, is hereby amended, effective January 1, 2007, by
inserting a new paragraph at the end of such Section to read as follows:

Effective January 1, 2007, in the case of a Participant who dies while
performing qualified military service (as defined in Section 414(u) of the
Code), his or her Beneficiary shall be entitled to any additional benefits
(other than benefit accruals

 

14



--------------------------------------------------------------------------------

relating to the period of qualified military service) provided under the Plan
had the Participant resumed and then terminated employment on account of death.

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action taken by its Board of Directors has caused this
Amendment Number Two to be adopted.

 

ATTEST:     UNITED PARCEL SERVICE OF AMERICA, INC.

/s/ Teri P. McClure

   

/s/ D. Scott Davis

Teri P. McClure     Scott Davis Secretary     Chairman     Date: December 18,
2009     Date: December 18, 2009

 

15